Citation Nr: 0430450	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee retropatellar pain syndrome. 
 
2.  Entitlement to an initial compensable evaluation for left 
knee retropatellar pain syndrome. 
 
3.  Entitlement to an initial compensable evaluation for left 
temple scar, status post cyst removal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 until July 
2001.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2001 
rating decision of the Regional Office (RO) in North Little 
Rock, Arkansas that granted service connection bilateral 
retropatellar syndrome and left temple scar, status post cyst 
removal, but denied more than a compensable evaluation for 
each disability.  

This case was remanded by a decision of the Board dated in 
September 2003.

After a review of the record, the issue of left temple scar, 
status post cyst removal will addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right knee retropatellar pain syndrome is manifested by 
patellar tenderness, crepitus, recurring discomfort and some 
activity restrictions and is productive of slight impairment. 
 
2.  Left knee retropatellar pain syndrome is manifested by 
patellar tenderness, crepitus, recurring discimfort, and some 
activity restrictions and is productive of slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
right knee retropatellar pain syndrome have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.20, 4.71a, 
Diagnostic Codes 5299- 5024, 5003, 5257 (2004).   
 
2.  The criteria for a 10 percent disability evaluation for 
left knee retropatellar pain syndrome have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.20, 4.71a, 
Diagnostic Codes 5299-5024, 5003, 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  She was provided with a copy of 
the pertinent rating action, a statement of the case, dated 
in December 2001, and supplemental statements of the case 
dated in September 2002 and June 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding this claim, and the evidence which has been 
received in this regard.  The appellant was also notified of 
the VCAA and what evidence VA would obtain in letters dated 
March 2003 and January 2004.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal, most recently in May 2002.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was notified of the VCAA 
subsequent to the pertinent rating action  in violation of 
the VCAA and was not specifically informed to furnish copies 
of any evidence pertinent to her claims in her possession as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual background

The veteran's service medical records show that veteran was 
treated for significant symptomatology affecting both knees 
over the course of her service.  She underwent comprehensive 
consultation for such in August 2000.

The veteran underwent VA general medical examination in March 
2001 and complained of intermittent pain occurring at least 
one weekly, not always related to activity.  She said that 
going up and down stairs, and sitting for a prolonged period 
of time caused more discomfort under the patella.  No 
swelling or instability was reported.  Examination of the 
knees revealed no significant tenderness.  There was no 
effusion or instability.  Range of motion was reported to be 
normal with flexion to 145 degrees and extension to zero 
degrees.  It was noted that the veteran was able to get into 
a squatting position without significant difficulties.  An 
impression of bilateral retropatellar pain syndrome was 
rendered.  

Service connection for right knee and left knee retropatellar 
pain syndrome was granted by rating action dated in June 
2001, and a noncompensable disability evaluation was assigned 
from July 2, 2001, the date following the veteran's release 
from active duty.

In a statement to the RO dated in April 2002, the appellant 
related that when her knees were in the bent position for a 
long time, they locked and grinded when extending them.  She 
said that she had trouble walking up flights of stairs or 
driving long distances.  The veteran stated that she had been 
placed on medication and a multi-treatment regimen, including 
quad strengthening and hamstring stretching and had not 
noticed improvement.  She related that she had undergone a 
periodic examination in March 2002 and that her doctor had 
told her that her knees would not get better, and that she 
would have recurring symptoms.  

VA outpatient records dating from October 2001 show that the 
appellant was seen in June 2002 complaining of knee pain with 
occasional swelling.  Examination disclosed no obvious 
swelling.  An X-ray was interpreted as normal.  A clinical 
history of significant pain in the right knee was recorded on 
the X-ray report.  Following examination, it was noted that 
the appellant was given instructions on what to do when she 
had acute knee pain.  

A VA examination was conducted in August 2002.  She stated 
that medication was initially prescribed for knee symptoms 
but that she had not taken any over the past year for her 
knee pain.  The appellant related that she had had problems 
with swelling early on, especially while running, but that 
since she did not currently run, she was not bothered by 
swelling.  She stated that she did have a grinding sensation 
in the knees with walking, and that there was discomfort, 
particularly walking up stairs or hills.  

On physical examination, no deformity or effusion of either 
knee was observed.  Crepitus was noted upon movement of both 
knees.  It was reported that there was no impairment of range 
of motion of either knee due to pain.  The veteran was noted 
to be able to flex each knee from zero to 140 degrees.  There 
was mild patellar tenderness on deep palpation and 
percussion.  No subluxation or ligament laxity was noted.  A 
diagnosis of bilateral retropatellar syndrome was rendered.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations can be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (2001).

The RO has rated the bilateral retropatellarpain syndrome as 
analogous to tenosynovitis.  Diagnostic Codes 5299-
Tenosynovits is rated as degenerative arthritis on the basis 
of limitation of motion of the affected parts.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, including Note 1 (2004).

The bilateral knee disabilities may be rated by analogy under 
Diagnostic Code 5257, which provides that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. §§ 4.20. 
4.27 (2004).

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of either leg limited 
to 60 degrees warrants a noncompensable rating; flexion 
limited to 45 degrees warrants a 10 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  Extension 
limited to 5 degrees warrants a noncompensable rating; 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004 

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The March 2001 VA examination showed that the veteran 
reported intermittent knee pain.  The recent VA examination 
of the knees revealed evidence of tenderness of the patella 
and crepitus.  While there is no indication that the knees 
directly resulted in any specific manifestations such as 
weakened movement, excess fatigability or pain with normal 
use, the evidence indicates that symptoms recurred.  The 
veteran did report discomfort on use.  A VA outpatient record 
of June 2002 attests to painful flare-ups.  Also, there is 
evidence that symptoms do impact the veteran's knees to some 
extent, to include when she climbs stairs, walking up hills 
and on prolonged sitting.  It appears that she is not able to 
engage in running activities which might exacerbate her 
symptoms.   

Accordingly, the Board finds that the bilateral retropatellar 
pain syndrome satisfies the criteria for slight impairment 
under Diagnostic Code 5257.  38 C.F.R. § 4.20.  Thus a rating 
of 10 percent for each knee is warranted.

However, this same evidence does not provide a basis for a 
rating in excess of 10 percent for each knee.  The recent VA 
examinations showed no impairment in the range of motion of 
the knees.  There was no evidence of instability or 
subluxation.  The Board has considered pain-related 
functional impairment as set forth in the DeLuca case.  
However, the examinations showed no loss of muscle strength 
or coordination.  Range of motion was pain free.  In view of 
the current range of motion findings the Board concludes that 
the degree of functional impairment due to pain as 
contemplated in the Deluca case is included in the current 10 
percent rating for each knee.  The Board further finds that 
the 10 percent evaluations for each knee are warranted 
throughout the entire appeal period.  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  


ORDER

A 10 percent evaluation for right knee retropatellar pain 
syndrome is granted, subject to controlling regulations 
governing the payment of monetary awards.  

A 10 percent evaluation for left knee retropatellar pain 
syndrome is granted, subject to controlling regulations 
governing the payment of monetary awards


REMAND

The March 2001 VA examination of the scar of the left temple 
indicated that the veteran was unable to move her left 
eyebrow since removal of a cyst in that area in service.  In 
the Informal Hearing Presentation dated in October 2004, her 
representative indicated the that this repreented residual 
muscle disability and requested that it be evaluated 
separately from the scar.  In view of such, the Board is of 
the opinion that further examination of the left temple scar 
is warranted.


Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should also be 
scheduled for a VA examination to 
ascertain the current status of the 
service-connected scar of the left 
temple area and the left eyebrow area.  
The claims file must be made available 
to the physician designated to examine 
the veteran.  All tests deemed 
necessary should be performed.  The 
examiner should provide the length and 
width of the scar as well as the area 
of the scars in terms of square inches.  
The examiner should also indicate 
whether the scar is tender, 
superficial, unstable, or painful on 
examination and/or causes limitation of 
motion.  The examiner should indicate 
whether the scar results in slight 
disfigurement, moderatedisfigurmen, or 
severe disfigurement, to include 
unsightly deformity of the eyelids.

The examiner should stated the 
following: whether the skin is elevated 
or depressed on palpation; whether the 
scar is adherent to underlying tissue; 
whether the skin is hypo-or hyper-
pigmented; texture abnormal (irregular, 
atrophic, shiny, scaly, etc.); 
underlying soft tissue missing; or skin 
indurated and inflexible. 

The examiner is also requested to 
render an opinion concerning the 
etiology of the lack of movement of the 
left eyebrow, to include any muscle 
injury or neurological involvement 
associated with the inservice surgery. 

2.  Thereafter, the RO should 
readjudicate the claim on appeal, to 
include whether a separate rating is 
warranted for the left eyebrow.  If the 
benefit sought remains denied, the 
veteran and her representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



